Per Curiam.
On a former appeal of this case the identical question now presented was before this court for consideration, and was determined adversely to plaintiff in error. Arnold v. Woodward, 14 Colo. 164.
The contention then, as now, was that a former action pending between the' same parties involved the same issues, and constituted a bar to the present action. The court therein held that the actions were dissimilar; that the relief sought and the evidence admissible in the two eases were radically different. Since that decision a judgment has been rendered in the former case in favor of Arnold, but this does not affect the merits of the controversy, as it was therein expressly held that “a judgment for Arnold in the former suit would not estop Woodward from prosecuting the present suit. It follows, therefore, that that suit could not bar or abate this one.”
The conclusion therein announced must be accepted as “ the law of the case,” and is controlling upon the matters assigned for error on this review. Lee v. Stahl, 13 Colo. 174; Routt v. Greenwood Cemetery Land Co., 18 Colo. 132. For the foregoing reasons the judgment of the district court is affirmed.

Affirmed.